Citation Nr: 0024325	
Decision Date: 09/13/00    Archive Date: 09/21/00

DOCKET NO.  99-09 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an original evaluation for left ear 
hearing loss in excess of 10 percent.  

2.  Entitlement to an earlier effective date prior to March 
23, 1998 for service connection for left ear hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel



INTRODUCTION

The veteran served on active duty from April 1948 to April 
1950.  

This appeal arises from an October 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which granted service connection for left ear 
hearing loss and assigned a 10 percent evaluation effective 
April 6, 1998.  

When he submitted his substantive appeal in April 1999, the 
veteran requested a hearing before a Member of the Board at 
the RO.  Such a hearing was scheduled and the veteran failed 
to appear.  The claims folder does not include a request to 
reschedule.  

The issue of entitlement to a higher original evaluation for 
left ear hearing loss will be considered in the remand 
portion of this decision.


FINDINGS OF FACT

1.  The veteran filed a claim for service connection for left 
ear hearing loss in October 1974.  

2.  The RO denied the claim for left ear hearing loss in a 
March 12, 1975 rating decision.  The veteran did not appeal 
that decision.  

3.  The veteran filed a claim for service connection for left 
ear hearing loss, which was received by the RO on March 23, 
1998.  

4.  In a rating decision dated in October 1998, the RO 
granted service connection for left ear hearing loss on the 
basis of new and material evidence, which consisted of a 
service medical record received with the veteran's claim on 
March 23, 1998.


CONCLUSIONS OF LAW

The criteria for an effective date of March 12, 1975 for the 
grant of service connection for left ear hearing loss have 
been met.  38 U.S.C.A. § 5110 (West 1991); 38 C.F.R. § 3.400 
(1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Relevant Laws and Regulations.  Except as otherwise provided, 
the effective date of an evaluation and award of pension, 
compensation or dependency and indemnity compensation based 
on an original claim, a claim reopened after final 
disallowance, or a claim for increase will be the date of 
receipt of the claim or the date entitlement arose whichever 
is the later.  The effective date of disability compensation 
based on direct service connection is the day following 
separation from active service or the date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the date of receipt of claim, or 
date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400 (1999).  

A reopened claim is any application for a benefit received 
after final disallowance of an earlier claim, or any 
application based on additional evidence or a request for a 
personal hearing submitted more than 90 days following 
notification to the appellant of the certification of an 
appeal and transfer of applicable records to the Board of 
Veterans Appeals which was not considered by the Board in its 
decision and was referred to the agency of original 
jurisdiction for consideration as provided in § 20.1304(b)(1) 
of this chapter.  38 C.F.R. § 3.160 (1999).  

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
Department of Veterans Affairs, from a claimant, his or her 
duly authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  Upon receipt of an 
informal claim, if a formal claim has not been filed, an 
application form will be forwarded to the claimant for 
execution.  If received within 1 year from the date it was 
sent to the claimant, it will be considered filed as of the 
date of receipt of the informal claim.  38 C.F.R. § 3.155 
(1999).  

The effective date of a claim allowed on the basis of new and 
material evidence received after a final disallowance is as 
follows:

(1) Other than service department 
records...(ii) Date of receipt of new claim 
or date entitlement arose, whichever is 
later.

(2) Service department records. To agree 
with evaluation (since it  is considered 
these records were lost or mislaid) or 
date of receipt of  claim on which prior 
evaluation was made, whichever is later, 
subject to  rules on original claims 
filed within 1 year after separation from  
service.  See paragraph (g) of this 
section as to correction of military  
records.

38 C.F.R. 3.400(q) (1999).

Factual Background.  According to the veteran's DD Form 214, 
he was separated from the service in April 1950.  The veteran 
first filed a claim for service connection for left ear 
hearing loss in October 1974.  In March 1975 the RO denied 
the claim for service connection for decreased auditory 
acuity in the left ear.  The RO sent the veteran a letter 
dated in March 1975 that stated his decreased auditory acuity 
of the left ear was not incurred or aggravated in service.

There is nothing in the claims folder that indicates the 
veteran appealed that decision.  

The veteran filed a claim for service connection for left ear 
hearing loss, which was received by the RO on March 23, 1998.  
In support of his claim the veteran submitted a January 1949 
service audiogram.  The only material in the claims folder 
received between March 1975 and March 1998 is an Exchange of 
Beneficiary Information form dated in April 1981.  It relates 
to VA in-patient treatment for ankle surgery.  

The RO granted service connection for left ear hearing loss 
in October 1998.  The effective date of service connection 
was April 6, 1998.  The veteran indicated disagreement with 
that determination.

In January 1999 the RO found clear and unmistakable error in 
the October 1998 RO rating action.  The RO reversed that 
decision and assigned March 23, 1998 as the date service 
connection for left ear hearing loss was effective.  

The veteran contends that service connection for left ear 
hearing loss should be assigned back to the date of his 
separation from the service.  He asserts that the January 
1949 audiogram demonstrates that he had left ear hearing loss 
in service  

Analysis.  The veteran did not submit a claim for service 
connection for left ear hearing loss until October 1974.  The 
effective date of service connection may not be assigned as 
of the date the veteran was separated from the service, since 
he did not file a claim within one year of separation from 
service.  38 U.S.C.A. § 5110(a),(b)(1) (West 1991); 38 C.F.R. 
§ 3.400(b)(2)(I) (1999).

The veteran's first claim for service connection for left ear 
hearing loss was filed in October 1974.  Once a veteran files 
a claim, the claim remains open and pending until final 
action is taken by the RO.  See Meeks v. Brown, 5 Vet. App. 
284, 287 (1993).  In this case the RO considered the evidence 
and denied the claim in March 1975.  According to the letter 
in the claims folder the veteran was notified in March 1975 
that his claim was denied.  

The claims folder does not include any communications from 
the veteran within one year of the date he was notified that 
his claim was denied in March 1975.  A Notice of Disagreement 
shall be filed within 1 year from the date of mailing of 
notification of the initial review and determination; 
otherwise, that determination will become final and is not 
subject to revision.  38 U.S.C.A. § 7105 (West 1991); 
38 C.F.R. § 3.104(a) (1999).  The March 1975 RO rating action 
would ordinarily be considered final.  

Once entitlement to service connection for a given disorder 
has been denied by the RO and has not been timely appealed, 
service connection for the disorder in question, can only be 
established by new and material evidence warranting reopening 
the claim and reviewing the former disposition.  38 U.S.C.A. 
§ 5108 (West 1991); 38 C.F.R. §§ 3.104, 3.156(a) (1995).  

It was not until March 23, 1998 that the veteran again filed 
an application to reopen his claim for service connection for 
left ear hearing loss.  The veteran submitted with his 
application the January 1949 audiogram, which had not 
previously been in the claims folder.

The RO's March 1975 denial was premised on the conclusion 
that there was no evidence of left ear hearing loss in 
service.  The October 1998 rating decision makes clear that 
the RO found the subsequently received service audiogram to 
be new and material evidence and the basis for its grant of 
service connection.

The regulation provides that where new and material evidence 
consisting of a service medical record serves as the basis 
for the grant of a benefit, the effective date will be the 
later of the date of the prior claim or the date of the prior 
evaluation.  38 C.F.R. § 3.400(q).  

In this case, the date of the prior evaluation, March 12, 
1975, is later than the date of claim, October 1974.  
Accordingly, the appropriate effective date for the grant of 
service connection for left ear hearing loss is March 12, 
1975.


ORDER

An effective date of March 12, 1975 for service connection 
for left ear hearing loss is granted.  


REMAND

The Board's grant of an earlier effective date in this 
decision means that the RO has not yet had an opportunity to 
assign an evaluation for left ear hearing loss for the entire 
period since the effective date of the grant.  See Fenderson 
v. West, 12 Vet. App. 119 (1999).  It could be prejudicial to 
the veteran for the Board to assign such an evaluation in the 
first instance.  Marsh v. West, 11 Vet. App. 468 (1998); 
Bernard v. Brown, 4 Vet App 384 (1993).  Therefore, this case 
must be returned to the RO for assignment of an initial 
rating for the entire period since the effective date of the 
grant of service connection.

After undertaking any additional 
indicated development, including efforts 
to obtain all relevant treatment records 
and any indicated examinations, the RO 
should assign an initial evaluation, or 
evaluations, for the entire period since 
the effective date of the grant of 
service connection for left ear hearing 
loss.  If the decision remains adverse to 
the veteran, he and his representative 
should be furnished with a supplemental 
statement of the case and be afforded an 
opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Mark D. Hindin
	Member, Board of Veterans' Appeals




 

